DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/21/2020 is are considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fukuzawa et al. (US 20070223150), hereinafter ‘Fukuzawa’.
Regarding Claims 1, 5, and 16, Fukuzawa teaches a magnetoresistive sensor having a layer stack, the layer stack comprising: a reference layer (Fig. 1, layer 14) having a reference magnetization, which is fixed and has a first magnetic orientation (Para [0050] layer 14 mag. fixed layer; Fig. 1, arrows showing orientation within layer 14); a magnetically free layer (Fig. 1, layer 18), wherein the magnetically free layer has a magnetically free magnetization (Para [0097]), which is variable in a presence of an external magnetic field (Para [0097] changes magnetization direction by external field), and which has a second magnetic orientation in a ground state (Para [0139] layer 18 favorable reaction with respect to an external magnetic field, thus absence of external magnetic field is interpreted as a ground state), wherein one of the first magnetic orientation or the second magnetic orientation is oriented in-plane (Fig. 1, layer 14 having first orientation in plane as shown by arrows in layer 14 parallel to layer; Para [0061] the directions of magnetization thereof are in antiparallel to each other) and another of the first magnetic orientation or the second magnetic orientation is oriented out-of-plane (Para [0139] layer 18 favorable reaction with respect to an external magnetic field; Para [0006] free layer can be turned according to an external magnetic field); and a metal multilayer (Fig. 1, layer 19; Para [104] plurality of metal layers), wherein the metal multilayer is arranged adjacent to the magnetically free layer (Fig. 1, layer 19 adjacent layer 18), or wherein the metal multilayer constitutes the magnetically free layer (Para [0097] free layer 18 constituted of multiple metal layers).

Regarding Claim 2, Fukuzawa teaches wherein the metal multilayer is arranged adjacent to the magnetically free layer (Fig. 1, metal layer 19 adjacent to free layer 18), wherein the magnetically free layer is arranged between the metal multilayer and the reference layer (Fig. 1, free layer 18 between metal layer 19 and layer 14).

Regarding Claim 3, Fukuzawa teaches wherein the metal multilayer comprises a plurality of metal layers (Para [0104]).

Regarding Claim 4, the magnetic orientation which was claimed in the alternative in Claim 1 was not selected above and not relied on in the rejection of Claim 1, therefore Claim 4 is not considered and is contradictory to Claim 1 as selected.

Regarding Claim 10, Fukuzawa teaches wherein the reference layer is a cobalt layer, a cobalt-iron layer or a cobalt-iron-boron layer (Para [0061] layer 141 of 14 as CoFe).

Regarding Claim 11, Fukuzawa teaches wherein the magnetoresistive sensor has a first sensor plane and a second sensor plane, in which the magnetoresistive sensor is sensitive vis-à-vis the external magnetic field, wherein the first sensor plane is oriented parallel to a largest lateral extent of the reference layer, and wherein the second sensor plane is oriented perpendicular to the largest lateral extent of the reference layer (first sensor plane of the fixed reference layer 14 having a parallel magnetic direction oriented parallel as shown in Fig. 1 by arrows within layer 14, second sensor plane of free layer 18 is oriented perpendicular to reference layer in response to external magnetic field (Para [0097]) as interpreted by Applicants disclosure per Pg 10).

Regarding Claim 12, Fukuzawa teaches a sensor circuit, wherein the sensor circuit comprises one or more sensor elements, wherein the one or more sensor elements are configured to detect one or more direction components of the external magnetic field across the layer stack to generate one or more voltages corresponding to the one or more direction components of the external magnetic field (Para [0041] voltage applied across electrodes 11 and 12 to sense .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 20070223150), hereinafter ‘Fukuzawa’ as applied to claim 1 above, and further in view of Sun (US 20190355897), hereinafter ‘Sun’.

Regarding Claim 6, Fukuzawa teaches a multilayer metal wherein the metal multilayer comprises a first plurality of layers of a first metal or of a first metal alloy (Para [0097] free layer 18 constituted of multiple layers of CoFe) but fails to disclose a second plurality of layers of a second metal, wherein layers of the first plurality of layers and the second plurality of layers are arranged alternately in the metal multilayer.
(Para [0085] at least two ferromagnetic regions to include multiple alternating metal layers; Para [0088] multiple layers including at least four metal layers alternating with four magnetic layers) for the benefit of controlling the direction of magnetization vectors in the free layer (Para [0004]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the metal multilayer comprising a first plurality of layers of a first metal or of a first metal alloy and a second plurality of layers of a second metal, wherein layers of the first plurality of layers and the second plurality of layers are arranged alternately in the metal multilayer for the benefit of controlling the direction of magnetization vectors in the free layer as taught by Sun in Para [0085, 0088, 0004].

Regarding Claims 7 and 8, Sun further discloses wherein the first plurality of layers comprise cobalt and the second plurality of layers comprise one of platinum, palladium, gold, nickel and copper (Para [0087] discloses each metal layer including at least cobalt and/or platinum) wherein the first plurality of layers comprise iron and the second plurality of layers comprise one of platinum, palladium, gold, copper and silver ((Para [0087] discloses each metal layer including at least iron and platinum).

Regarding Claim 9, Fukuzawa further discloses wherein the metal multilayer constitutes the magnetically free layer, and wherein the first plurality of layers is fabricated from a cobalt-iron alloy or a cobalt-iron-boron alloy (Para [0097] free layer 18 constituted of multiple metal layers such as CoFe).

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuzawa et al. (US 20070223150), hereinafter ‘Fukuzawa’ as applied to claim 1 above, and further in view of Macken et al. (US 20100214698), hereinafter ‘Macken’.

Regarding Claims 14 and 15, Fukuzawa fails to explicitly disclose a tunnel barrier layer arranged between the magnetically free layer and the reference layer, wherein the magnetoresistive sensor is based on a tunnel magnetoresistance, TMR, effect or a nonmagnetic layer arranged between the magnetically free layer and the reference layer, wherein the magnetoresistive sensor is based on a giant magnetoresistance, GMR, effect.
Macken teaches a magnetoresistive stack comprising a tunnel barrier layer arranged between the magnetically free layer and the reference layer, wherein the magnetoresistive sensor is based on a tunnel magnetoresistance, TMR, effect (Para [0017] spacer layer positioned between free layer and reference/pinned layer in TMR stack, where space layer is a barrier layer in tunneling stack) or a nonmagnetic layer arranged between the magnetically free layer and the reference layer, wherein the magnetoresistive sensor is based on a giant magnetoresistance, GMR, effect (Para [0017] GMR stack having a non-magnetic spacer layer positioned between the free layer and the pinned/reference layer) for the benefit of providing pinned layer as being is held constant while a free magnetization of the free layer is free to rotate in response to an external magnetic field.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide a tunnel barrier layer arranged between the magnetically free layer and the reference layer, wherein the magnetoresistive sensor is based on a tunnel magnetoresistance, TMR, effect or a nonmagnetic layer arranged between the magnetically free layer and the reference layer, wherein the magnetoresistive sensor is based on a giant magnetoresistance, GMR, effect for the benefit of providing pinned layer as being is .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to disclose nor would it be obvious to combine “wherein a first direction component of the one or more direction components is oriented parallel to the first magnetic orientation, and wherein a second direction component of the one or more direction components is oriented parallel to the second magnetic orientation” in combination with all other limitations of the claim and base claims renders the claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESA ALLGOOD/            Primary Examiner, Art Unit 2868